                 Case 2:13-cr-00201-RSM Document 62 Filed 05/29/20 Page 1 of 2




 1                                                               The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT FOR THE
 8
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10
11
     UNITED STATES OF AMERICA,                         CASE NO. 13-CR-201-RSM
12
                                                       ORDER CONCERNING
                                      Plaintiff,
13                                                     EXTENDING THE BRIEFING
                             v.                        SCHEDULE
14
15
     STEVEN ALEXANDER BOLDEN,
16
17                                    Defendant.
18
19          Having considered the parties’ Stipulation Concerning Briefing Schedule, the Court
20 ORDERS:
21          1.       Counsel for Mr. Bolden will file any amended or substitute motion on or
22                   before June 12, 2020;
23          2.       The United States shall file a response to the motion on or before June 19,
24                   2020.
25          3.       Any reply brief will be filed on or before June 24, 2020 and the matter noted
26                   for that date.
27 //
28 //

     Stipulation Regarding Briefing Schedule                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Bolden, 13-CR-201-RSM - 1                              SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:13-cr-00201-RSM Document 62 Filed 05/29/20 Page 2 of 2




 1          DATED this 29th day of May, 2020.
 2
 3
 4
 5
 6
                                                  A
                                                  RICARDO S. MARTINEZ
 7                                                UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12 Prepared by:
13 /s/ David Jennings
14 DAVID JENNINGS
   Assistant United States Attorney
15
16 /s/ Jennifer Wellman
   JENNIFER WELLMAN
17 Assistant Federal Public Defender
18 Attorney for Steven Alexander Bolden
19
20
21
22
23
24
25
26
27
28

     Stipulation Regarding Briefing Schedule                           UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     United States v. Bolden, 13-CR-201-RSM - 2                         SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
